UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


HONDA AIRCRAFT COMPANY, LLC, and
AMERICAN HONDA MOTOR CO., INC.,

                                      Plaintiffs,                      21 Civ. 2092 (PAE)
                       -v-
                                                                             ORDER
 BANK OF UTAH, as Owner Trustee of the
 Matterhorn Honda/et 1 Trust, and APPLE
 BANK FOR SAVINGS,

                                      Defendants.


PAUL A. ENGELMAYER, District Judge:

       An initial pretrial conference is currently scheduled for May 26, 2021, at 4:00 p.m.

Due to a conflict with the Court's calendar, that conference is rescheduled to 10:00 a.m. on the

same day. The parties submissions in advance of that conference remain due by May 20, 2021.

The conference will remain telephonic. The parties should call into the Court's conference line

at (888) 363-4749, and enter Access Code 468-4906, followed by the pound(#) key. Counsel

are directed to review the Court's Emergency Individual Rules and Practices in Light of

COVID-19, found at https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court's procedures

for telephonic conferences and for instructions for communicating with chambers.

       SO ORDERED.


                                                               P~fl,~
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: May 10, 2021
       New York, New York
